Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2021 has been entered.

Claims 1-12, 14, 17-19 and 21-23 are pending. Claims 13, 15, 16 and 20 are cancelled. There are no amended claims. Claims 21-23 are newly added. 

Claim Objections
Claim 21 is objected to because of the following informalities:  in line 5, “detachable” before “connected” should be replaced with “detachably”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
     
Claims 1-12, 14, 17-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 2015/0048001) in view of Dreher et al. (US 2013/0172226), hereinafter “Dreher”.
	Bailey teaches a packaging, specifically but not exclusively, to sleeve-and-drawer style packages for consumer goods for home and laundry care type applications such as liquid-tabs or pods for laundry detergent, dishwasher detergent, other cleaning agents and the like, etc., that are provided in unit doses or individual portions, more specifically, to lockable sleeve-and-drawer style packaging having an internal slidable receptacle, that is releasably lockable within an outer sleeve to provide a child-resistant, senior-friendly and/or secure package for items dispensed individually over time (see paragraph [0002], page 1), wherein the sleeve-and-drawer style packages are construed to be flexible. The package comprises an outer sleeve (reads on “secondary package”) and a lockable receptacle, the lockable receptacle comprising a main body having one or more product-holding blisters (reads on “primary package”), and the outer sleeve providing a cavity for the lockable receptacle having a closed or closeable rear end and an open or openable front end through which the lockable receptacle is insertable and through which the lockable receptacle is withdrawable, the package comprising a stopping mechanism for preventing the lockable receptacle from being fully withdrawn from the outer sleeve (see paragraph [0007], page 1). See also Figures 6 and 7.  As seen in Figures 6 and 7, products like detergent pods are in a fixed position in the product-holding blisters.  Product-holding blisters may have a depth of between about 3 cm and about 5 cm (see paragraph [0012], page 1; and paragraph [0022], page 2). The product-holding blisters are arranged in a 2x3 array as illustrated in FIG. 9, a 3x3 array, or any other desired configuration (see paragraph {0066], page 6). The size of the package relative to the size of the products being packaged is 
	Dreher teaches a fibrous structure product, which is in solid form, for example a rectangular solid, sometimes referred to as a sheet, that comprises one or more active agents, for example a fabric care active agent, a dishwashing active agent, a hard surface active agent, and mixtures thereof (see paragraph  [0083], page 6).  The fibrous structure comprises a plurality of fibrous elements comprising one or more active agents that are releasable from the fibrous element when exposed to conditions of intended use and one or more water-soluble, active agent-containing particles (see paragraph [0009], page 1), wherein the fibrous structure has a three-dimensional texture (see paragraph [0311], page 26), and wherein eight usable 9-C15 alkyl benzene sulfonates (LAS), C8-C20 alkyl ether sulfates, C8-C20 alkyl sulfates, and mixtures thereof (see paragraph [0166], page 12). The filament-forming material comprises a polymer selected from the group consisting of: pullulan, hydroxypropylmethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, polyvinyl pyrrolidone, carboxymethylcellulose, sodium alginate, xanthan gum, tragacanth gum, guar gum, acacia gum, Arabic gum, polyacrylic acid, methylmethacrylate copolymer, carboxyvinyl polymer, dextrin, pectin, chitin, levan, elsinan, collagen, gelatin, zein, gluten, soy protein, casein, polyvinyl alcohol, carboxylated polyvinyl alcohol, sulfonated polyvinyl alcohol, starch, starch derivatives, hemicellulose, hemicellulose derivatives, proteins, chitosan, chitosan derivatives, polyethylene glycol, 
	With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the fibrous structure products of Dreher, which meets all the particulars in instant claims 8-12 and 14,  into each of the product-holding blisters of Bailey because Bailey specifically desires packaging consumer goods for home and laundry care type applications as disclosed in paragraph [0002] and the fibrous structure products of Dreher are some of the consumer goods for home and laundry care, and to reasonably expect the resulting package to be flat because Bailey desires that the size of the package relative to the size of the products being packaged is to be preferably minimised, not only to reduce its production costs by using less material, but also to reduce shipping cost as disclosed by Bailey in paragraph [0006], hence, the package is considered to be flat, considering also that “flat” is a relative term. It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have packaged the fibrous structure products of Dreher in stacked form into each of the product-holding blisters of Bailey because Dreher teaches stacked form of the fibrous structure products  in paragraph [0370], and Bailey teaches that various changes may be made within the scope of the present invention, for example, the size, number, configuration, position and relative placement, shape and physical formation of each product-holding blister, 
With respect to difference (2), as the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207), the lower limit of about 3 cm in product-holding blister depth disclosed in paragraph [0012]  by  Bailey may be considered to read on the “no more than about 1.905 cm” of instant claim 3. 
With respect to difference (3), if range of prior art and claimed range do not overlap, i.e., about 3 cm from Bailey vs 0.635 cm of instant claim 4, obviousness may still exist if the range are close enough that one would not expect a difference in properties, In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v.  Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955). 
	With respect to difference (4), considering that Bailey teaches that the product-holding blisters may have a depth of between about 3 cm and about 5 cm as disclosed in paragraphs [0012] and [0022], and considering FIGS 6 and 7, even though Bailey is silent as to the length of the package, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the length of the package  through routine experimentation for best results. In addition, Bailey teaches that the size,  shape and physical formation of each product-holding blister, supporting mechanism, the locking structure and the moveable tabs of the release mechanism may be adjusted to suit the intended purpose of the package as disclosed in paragraph [0065]. 
any other desired configuration as disclosed in paragraph [0066], and a tessellated configuration would be within the level of ordinary skill in the art. 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey and Dreher as applied to claims 1-12, 14, 17-19 above, and further in view of Fossum et al. (US 2017/0335237), hereinafter “Fossum.”
	Bailey and Dreher teach the features as discussed above.  Bailey and Dreher, however, fail to disclose the a first set and a second set of fibrous water-soluble unit dose articles detachably connected to one another, as recited in claims 21 and 23, respectively.
	Fossum, an analogous art, teaches a multi-component fabric treatment system, where the system comprises a first component comprising a detergent composition and a second component comprising a softener composition (see paragraph [0159]) and the first and second components may be contained in separate parts of a single package (see paragraph [0162]), like pouches (see paragraph [0160]). In some aspects, the first and second components are removeably connected; in some aspects, the first and second components, once removed, are able to be reconnected (see paragraph [0163]). The first component and the second component may be complementary to each other, for example, the first container (or a surface of the first container) may be complementary in shape to the second container (or to a surface 
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the fibrous structure products of Bailey and Dreher to be complementary to each other, i.e., one container is complementary in shape to the other container wherein the containers can be mated, nested or removeably connected to each other to give a visual impression of being a single article when adjacent as taught by Fossum. 

Claims 1-12, 14, 17-19 and 21-23 are rejected under 35 U.S.C. 103 as being obvious over Huang et al. (US 2019/0233780), hereinafter “Huang ‘780.”
The applied reference has three (3) common inventors (i.e., S. Huang; M. Sivik and F. Denome) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
 Huang ‘780 teaches a plurality of water-soluble unit dose articles, each article comprising at least a first ply, the first ply comprising a plurality of fibrous elements, each fibrous element comprises at least one filament-forming material and optionally a surfactant; where the unit dose articles each include a perimeter that defines a shape in an X-Y plane, where the shapes defined by the perimeters are able to form a tessellated pattern (see paragraph [0007]). The article may be a consumer product, such as a product useful for household care which includes fabric care compositions and hard surface care compositions, including dish care compositions (see paragraph [0033]).The term "tessellated" is used in the shapes can fit together like a jigsaw to form a continuous tiled planar surface with no substantial gaps or overlays, except for optional gaps at the edges of the (planar) surface; the shapes may be shaped to nest and/or interlock with one another, or they may be capable of simply being adjacent to each other with no significant gaps or overlay; shapes that may be tessellated include square, rectangular, kite-like, and hexagonal shapes; other shapes may include relatively concave portions that may be shaped to receive relatively convex portions of another (same or different) shape; and shapes of different sizes and/or perimeter shapes may be combined to form a tessellated pattern (underlinings supplied; see paragraph [0020]), wherein the above shapes read on “unit dose articles detachably connected to one another.” Articles in such shapes can be efficiently manufactured, packed, shipped, and/or displayed (see paragraph [0019]). The fibrous elements may comprise one or more active agents, and the one or more active agents may also be present in or on the fibrous structure, and/or in a particle (see paragraph [0086]). The active agent may be selected from The fibrous elements can comprise from about 5% to about 95%, or more than 50%, by weight on a dry fibrous element basis and/or dry fibrous structure basis, of one or more active agents, such as surfactant (see paragraph [0076]). The fibrous elements may also include a perfume (see paragraph [0089]). The fibrous elements and/or particles may comprise one or more bleaching agents (see paragraph [0091]), and enzymes (see paragraph [0092]). The unit dose articles may be packaged in a box, optionally with a removable tray, or a flexible bag (see paragraph [0128]), wherein the packaging reads on “the primary packaging” or “the secondary packaging.” Huang ‘780, however, fails to disclose: (1) a container system comprising a flat 
With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have packaged the plurality of fibrous water-soluble unit-dose articles in a box or flexible bag, wherein the articles are stacked in a three-dimensional array, because it is general knowledge that, when packaging materials in a box, such materials can be stacked to accommodate as many articles in a container.  With respect to the packaging container being flat, a change is size is generally recognized as being within the level of ordinary skill in the art, see In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to difference (2), regarding the size of the container, i.e., box or flexible bag, a change is size is generally recognized as being within the level of ordinary skill in the art, see In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to difference (3), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have packaged the plurality of fibrous water-soluble unit-dose articles in a box or flexible bag, wherein a first set of articles can fit together like a jigsaw, nest and/or interlock with one another, or relatively concave portions may be shaped to receive relatively convex portions of another article (i.e., detachably connected In re Rose, 105 USPQ 237 (CCPA 1955).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-12, 14, 17-19 and 21-23 are rejected under 35 U.S.C. 103 as being obvious over Huang et al. (US 2019/0233781), hereinafter “Huang ‘781.”
The applied reference has three (3) common inventors (i.e., S. Huang; M. Sivik and F. Denome) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have packaged the plurality of fibrous water-soluble unit-dose articles in a box or flexible bag, wherein the articles are stacked in a three-dimensional array because the teachings of Huang ‘781 encompass these aspects.  With respect to the packaging container being flat, a change is size is generally recognized as being within the level of ordinary skill in the art, see In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to difference (2), regarding the size of the container, i.e., box or flexible bag, a change is size is generally recognized as being within the level of ordinary skill in the art, see In re Rose, 105 USPQ 237 (CCPA 1955).
In re Rose, 105 USPQ 237 (CCPA 1955).
	This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Response to Arguments
Applicant's arguments filed on June 7, 2021 have been fully considered but they are not persuasive. 
prima facie case of obviousness with respect to independent claim 1, for example, the Office shown no teaching of a container system, where the articles in the interior of the package are stacked, and the interior space being flat, and while the Office Action points to Dreher as teaching stacked, the portion of Dreher sited refers to temporary stacking of articles to cut them for testing, and the Office Action has given no rationale for how this equates to the ability to stack for a container system.
Applicant also argues that the Office Action fails to provide a prima facie case of obviousness with respect to claim 2, for example, where the package is flexible.
	The Examiner respectfully disagrees with the above arguments because even though Dreher refers to temporary stacking of articles to cut them for testing, the fact remains that the articles can be stacked, hence, can be configured to be packaged into each of the product-holding blisters of Bailey. With respect to the package being flexible, as stated in paragraph 6 above, Bailey teaches a packaging, specifically but not exclusively, to sleeve-and-drawer style packages for consumer goods for home and laundry care type applications such as liquid-tabs or pods for laundry detergent, dishwasher detergent, other cleaning agents and the like, etc., that are provided in unit doses or individual portions, more specifically, to lockable sleeve-and-drawer style packaging having an internal slidable receptacle, that is releasably lockable within an outer sleeve to provide a child-resistant, senior-friendly and/or secure package for items dispensed individually over time (see paragraph [0002], page 1), wherein the sleeve-and-drawer style packages are construed to be flexible. Regarding the flat package, as stated above, there is a reasonable expectation that  the resulting package is flat because Bailey desires that 
	 Accordingly, the obviousness rejection over Bailey in view of Dreher is maintained. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






                                                                               /LORNA M DOUYON/                                                                               Primary Examiner, Art Unit 1761